Case: 12-12974   Date Filed: 10/17/2012   Page: 1 of 4

                                                          [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-12974
                           Non-Argument Calendar
                         ________________________

                      D.C. Docket No. 1:11-cv-22436-UU


NORMA SANCHEZ,
                                                            Plaintiff - Appellant,

                                    versus

FEDERAL BUREAU OF PRISONS,
BUREAU OF PRISONS, DIRECTOR,
RAYMOND E. HOLT,
Regional Director of BOP for South East Region,
WARDEN, FCI MIAMI,

                                                         Defendants - Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (October 17, 2012)

Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 12-12974     Date Filed: 10/17/2012    Page: 2 of 4

      Norma Sanchez appeals the dismissal with prejudice of her second amended

complaint for failure to state a claim against the Federal Bureau of Prisons, its

director, one of its regional directors, Raymond Holt, and the Warden of FCI

Miami. Fed. R. Civ. P. 12(b)(6). We affirm.

      Sanchez complained that the prison officials violated her right to due process

by interfering with her ability to engage in her chosen profession as a legal

assistant/paralegal who “work[s] with prisoners.” Sanchez alleged that she had

legal visits with inmate Andres Campillo at correctional facilities throughout the

United States for 17 years, but after the Bureau transferred Campillo to FCI Miami,

the warden denied Sanchez’s application to visit Campillo. The warden denied

Sanchez’s application to visit Campillo “in order to maintain security and good

order at the FCI.” Sanchez alleged that she “had been arbitrarily denied access to

FCI Miami . . . without notice of the reasons for . . . or any opportunity” to

challenge the decision; the decision could result in Sanchez being denied access to

a state or federal correctional institution; and the decision had caused “damage to

her professional reputation.” Sanchez also alleged that the “Rules, Regulations and

Policy Statements of the [Bureau]” and her past right of visitation had created a

“’justifiable expectation” and a “legal claim of entitlement” to visit Campillo.

      We review de novo the dismissal of a complaint for failure to state a claim,

and we construe the facts alleged in the light most favorable to the plaintiff. Lord


                                           2
               Case: 12-12974      Date Filed: 10/17/2012    Page: 3 of 4

Abbett Mun. Income Fund, Inc. v. Tyson, 671 F.3d 1203, 1206 (11th Cir. 2012).

“To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

at 1207 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949

(2009)). “Factual allegations must be enough to raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555, 127 S. Ct. 1955, 1965 (2007) (citations omitted).

      We agree with the district court that Sanchez’s second amended complaint

fails to state a claim for relief. Sanchez’s complaint fails to allege a denial of due

process with regard to a protected property interest because she has no right to visit

an inmate. See Bd. of Regents v. Roth, 408 U.S. 564, 577, 92 S. Ct. 2701, 2709

(1972). The regulations governing legal visits provide that, “[i]f necessary to

maintain security or good order in the institution, the Warden may prohibit a legal

assistant from visiting or corresponding with an inmate.” 28 C.F.R.

§ 543.16(b)(3). The denial of Sanchez’s application to visit Campillo did not

violate her right to pursue her profession as a legal assistant/paralegal. Campillo

remains free to pursue her career. See Conn v. Gabbert, 526 U.S. 286, 291–92,

119 S. Ct. 1292, 1295–96 (1999). Sanchez’s allegation that the denial of her

application to visit Campillo would thwart her ability to pursue her chosen


                                            3
              Case: 12-12974      Date Filed: 10/17/2012   Page: 4 of 4

profession in the future is purely speculative. See Doe v. Florida Bar, 630 F.3d

1336, 1344–45 (11th Cir. 2011).

      We AFFIRM the dismissal of Sanchez’s second amended complaint.




                                          4